Case 4:18-cv-00245-P Document 180-1 Filed 05/02/20   Page 1 of 24 PageID 2894



                                                               Exhibit 20




                                           Motion for Class Cert App. 0387
Case 4:18-cv-00245-P Document 180-1 Filed 05/02/20   Page 2 of 24 PageID 2895



                    DOCUMENT FILED UNDER SEAL
Case 4:18-cv-00245-P Document 180-1 Filed 05/02/20   Page 3 of 24 PageID 2896



                                                               Exhibit 21




                                           Motion for Class Cert App. 0468
Case 4:18-cv-00245-P Document 180-1 Filed 05/02/20   Page 4 of 24 PageID 2897



                    DOCUMENT FILED UNDER SEAL
Case 4:18-cv-00245-P Document 180-1 Filed 05/02/20   Page 5 of 24 PageID 2898



                                                               Exhibit 22




                                           Motion for Class Cert App. 0534
Case 4:18-cv-00245-P Document 180-1 Filed 05/02/20                   Page 6 of 24 PageID 2899



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

 AARON HIRSCH, individually and on
 behalf of all others similarly situated,

                                Plaintiff,

                 v.                                   Civil Action No. 4:18-cv-245-P

 USHEALTH ADVISORS, LLC and
 USHEALTH GROUP, INC.,

                                Defendants.


                            DECLARATION OF MAX MACCOBY

       I, Max Maccoby, state as follows:

   1. I am over 18 years old, have personal knowledge of the facts stated herein, and can

testify competently thereto if called upon to do so. I provide this declaration in support of

Plaintiff’s Motion for Class Certification.

   2. I serve as one of Plaintiff’s counsels in this case. I am an experienced litigator with 23

years of criminal and commercial litigation experience who has tried cases to verdict in

California, Illinois, Louisiana, Maryland, Virginia, and the District of Columbia.

   3. I served as a criminal prosecutor in the Felony Trial Division of the Cook County

State’s Attorney’s Office, IL, where I litigated financial, sex assault, murder, and dozens of

other crimes, and was qualified by the Capital Litigation Trial Bar of Illinois to try death

penalty cases.

   4. Regarding large commercial litigation matters, I have served with class counsel in the

matter of In re Peregrine Financial Group Customer Litigation Civil Action No. 12 C 5546,




                                                  1
                                                          Motion for Class Cert App. 0535
Case 4:18-cv-00245-P Document 180-1 Filed 05/02/20                Page 7 of 24 PageID 2900



2015 WL 1344466 (N.D. Ill. Mar. 20, 2015) (commodities Ponzi scheme that resulted in a

$44.5 million recovery).

   5. I was plaintiff’s counsel in wrongful death pharmaceutical cases, including Jackson v.

Pfizer, Inc. CV-2009-034593 (Ariz. Super. Ct. June 25, 2012), and DeOrsey v. CVS

Pharmacy, Inc. 50-2010-CA-011130XXXXMP-AO (Fla. Cir. Ct. Sept.14, 2013).

   6. I was plaintiff’s counsel in seven False Claims Act cases involving Medicare fraud,

fraudulent government overcharging, and fraudulent tax avoidance, including US ex rel.

Belak v. ESS WDQ-08-0162 (D. Md. Jan. 26, 2012); US ex rel. Gomez v. The Washington

Home, 09:1549 (D.D.C. 2012); U.S. ex rel. Saunders v. Unisys Corp., No. 1:12-CV-00379

GBL, 2014 WL 1165869 (E.D. Va. Mar. 21, 2014); United States v. Unisys Corp., 178 F.

Supp. 3d 358 (E.D. Va. 2016); Grabcheski v. Am. Int'l Grp., Inc., 687 F. App'x 84 (2d Cir.

2017); US ex rel. Connors v. BTG International, 1:14-cv-387 (APM)(D.D.C. May 11, 2016);

and am currently litigating NY ex rel. Grabcheski v. Am. Int'l Grp., Inc., 103125/2012 (N.Y.

Supr. Ct.).

   7. I was defense counsel in False Claims Act claims alleging fraudulent SBA payments

in United States ex rel. PCA Integrity Assocs., LLP v. NCO Fin. Sys., Inc., No. CV 15-750

(RC), 2020 WL 686009 (D.D.C. Feb. 11, 2020).

   8. I was defense counsel in Leidos, Inc. v. Hellenic Republic, 881 F.3d 213, 214 (D.C.

Cir. 2018) (€39,818,298 arbitration claim on security services at the 2004 Olympics).

   9. I was defense counsel in F.T.C. v. Nationwide Connections, Inc., No. 06-80180-CIV-

RYSKAMP, 2008 WL 2279410 (S.D. Fla. Aug. 27, 2007) (FTC enforcement action alleging

over $25 million in improper consumer billing).

   10. A resume of WGLG is attached.



                                                  2
                                                       Motion for Class Cert App. 0536
Case 4:18-cv-00245-P Document 180-1 Filed 05/02/20                 Page 8 of 24 PageID 2901



       I declare under penalty of perjury that the foregoing is true and correct. Executed on

April 30, 2020.

                                                                    /s/ Max Maccoby
                                                                    Max Maccoby




                                                3
                                                        Motion for Class Cert App. 0537
Case 4:18-cv-00245-P Document 180-1 Filed 05/02/20                  Page 9 of 24 PageID 2902



                            WASHINGTON GLOBAL LAW GROUP

       Washington Global Law Group, formed in 2018, is a boutique business transactions and

litigation firm in Washington, D.C. focusing on international and government transactions and

litigation. The attorneys at Washington Global Law Group are:

       Max F. Maccoby concentrates in complex civil litigation in the areas of product liability

and commercial disputes, including breach of contract, employment, malpractice, securities and

commodities, pharmaceutical claims, the Telephone Consumer Protection Act, and the False

Claim Act. He was previously an Assistant State’s Attorney in Chicago, Illinois, where, qualified

to try death penalty cases, he was lead counsel or co-counsel in several dozen jury trials and

hundreds of bench trials, including murder, attempt murder, sex assault, and reckless homicide.

He has tried cases to verdict in California, Illinois, Louisiana, Maryland, Virginia, and the

District of Columbia. He was educated at University of Chicago, B.A., Syracuse University

College of Law, J.D., Excellence in Jurisprudence of Human Rights.

       Stephen C. Schott concentrates litigation disputes at the World Bank, International

Monetary Fund, and United Nations. He is an attorney with a storied career and a deep

understanding of international development issues, with a special focus on Africa. As a former

World Bank regional Division Chief and Adviser on aid coordination and co-financing, Stephen

has been in private international practice since 1987. His long experience working on project

financing in Africa is complemented by a private sector specialization in privatization. He was

educated at Harvard University Law School, JD, Fordham University, BA.

       John Montgomery specializes in legal and business counseling and government relations

services to companies pursuing business with the U.S. Federal Government. As a former Navy

officer and Under Secretary of the Navy, his practice focuses primarily in the areas of acquisition




                                                         Motion for Class Cert App. 0538
Case 4:18-cv-00245-P Document 180-1 Filed 05/02/20                 Page 10 of 24 PageID 2903



policy, national defense and homeland security programs, research and development, renewable

energy, maritime and ship repair, and authorization and appropriations matters. He also has 15

years experience representing Guam and Hawaii businesses and organizations, and assists U.S.

mainland and foreign companies seeking to participate in the DOD build-up on Guam. He was

educated at Harvard University, John F. Kennedy School of Government, Executive Fellow

Defense Systems Management College, Program Managers Course. Georgetown University Law

Center, L.L.M. University of Missouri, J.D. United States Naval Academy, B.S.

       Patrick B. Fazzone is an advisor to U.S. and overseas-based companies doing business in

the United States and internationally. For more than twenty-five years Patrick has helped clients

from all industry sectors navigate the complex legal and regulatory environment facing them in

the U.S. and in international markets. His focus is to understand clients’ businesses and growth

objectives and assist them in achieving their goals. He was educated at Duke University School

of Law, J.D. Note and Comment Editor Duke Law Journal Moot Court Board University of

Connecticut, B.A. Magna cum laude with Distinction in Political Science Phi Betta Kappa

Fulbright Scholar.

       Tembiso Nleya specializes in administrative tribunal and arbitration employment actions

in the World Bank, International Monetary Fund, African Development Bank, and United

Nations, and other international organization. She has close knowledge and understanding as to

how these organizations employ, evaluate, suspend, or terminate staff members or international

recruits, such as economists, accountants, engineers, attorneys, financial analysis,

agriculturalists, and development specialists. She was educated at University of Zimbabwe, BL

(Bachelor of Law) and University of Zimbabwe, LL.B (Bachelor of Laws).




                                                         Motion for Class Cert App. 0539
Case 4:18-cv-00245-P Document 180-1 Filed 05/02/20   Page 11 of 24 PageID 2904



                                                                Exhibit 23




                                            Motion for Class Cert App. 0540
Case 4:18-cv-00245-P Document 180-1 Filed 05/02/20                   Page 12 of 24 PageID 2905



                            Declaration of Jamshyd (Jim) M. Zadeh


STATE OF TEXAS                                    §
                                                  §
COUNTY OF TARRANT                                 §


        I declare under penalty of perjury that: (1) I am one of the counsel of record for Plaintiff in
the case styled Aaron Hirsch, individually and on behalf of others similarly situated v. USHealth
Advisors, LLC and USHealth Group, Inc., pending in the United States District Court, Northern
District of Texas, Fort Worth Division and bearing Civil Action No. 4:18-cv-00245-P, (2) I have
executed this Declaration in that capacity; and (3) I declare under penalty of perjury that the
following statements are true and correct and based upon my personal knowledge.

        I am President of the Law Office of Jim Zadeh, P.C. I have been licensed to practice in the
State of Texas since 1988 and the Northern District of Texas since 1989. From 1988 to 1993, I
worked as an associate at Shannon, Gracey, Ratliff & Miller in Fort Worth, Texas handling
primarily commercial litigation cases. From 1993 to 2001, I was an associate and then a partner at
Bourland, Kirkman, Seidler & Evans. During this time, I handled civil litigation matters, including
mass tort defense and commercial litigation. I opened the Law Office of Jim Zadeh, P.C. on
January 1, 2002 and have worked there continuously since that time. Law Office of Jim Zadeh,
P.C. has handled mass tort defense cases and mass tort plaintiff’s cases, personal injury, first party
insurance cases on behalf of insureds, employment matters and Telephone Consumer Protection
Act claims.

         I was a member of the Silica MDL Plaintiff’s Executive Committee in the nationwide silica
litigation MDL, In Re Silica Products Liability Litigation, MDL Docket No. 1553, in the United
States District Court, Southern District of Texas, Corpus Christi Division. I have served as counsel
for a brake manufacturer in over 1,000 Texas asbestos related lawsuits, have served as counsel for
plaintiffs in over 1,000 Texas silica related claims and have served as Plaintiff’s counsel in over
500 Mississippi silica related claims. I have handled previous Telephone Consumer Protection Act
claims. Additionally, I previously represented a company engaged in telemarketing and advised
on the best practices to comply with the TCPA.


                     30th
       SIGNED this ________           April
                            day of ______________________, 2020.



                                                       ____________________________________

                                                                      Jamshyd (Jim) M. Zadeh
                                                       Printed Name:________________________




                                                           Motion for Class Cert App. 0541
Case 4:18-cv-00245-P Document 180-1 Filed 05/02/20   Page 13 of 24 PageID 2906



                                                                Exhibit 24




                                            Motion for Class Cert App. 0542
Case 4:18-cv-00245-P Document 180-1 Filed 05/02/20                    Page 14 of 24 PageID 2907



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION

AARON HIRSCH, ET AL.,           §
                                §
    Plaintiff,                  §
                                §
v.                              §                       Civil Action No. 4:18-cv-245-P
                                §
USHEALTH ADVISORS, LLC, ET AL., §
                                §
                                §
    Defendants.                 §

                           DECLARATION OF WARREN T. BURNS

       I, Warren T. Burns, declare under penalty of perjury of the laws of the State of Texas that

the following statements are true and correct and based upon my personal knowledge:

       1.        I am a member in good standing of the bar of Texas.

       2.        I represent Plaintiff Aaron Hirsch, individually, and all others similarly situated in

the above-captioned action. I submit this declaration in support of Plaintiff’s Motion for Class

Certification.

       3.        I am a founding Partner of Burns Charest LLP (“Burns Charest”). Prior to

forming Burns Charest, I was a partner at Susman Godfrey LLP, a law firm nationally

recognized for its representation of plaintiffs in class actions in courts across the country.

       4.        Burns Charest possesses considerable experience—and has experienced

considerable success—in prosecuting complex class actions in courts across the country. The

firm has quickly gained a reputation as a leading complex litigation boutique. Burns Charest

lawyers have been selected to lead numerous cases of national importance and scope. The firm

also has an active practice representing individuals and businesses as plaintiffs in, among other

matters, high-stakes antitrust and commercial litigation disputes. Across all of its practice areas,




                                                           Motion for Class Cert App. 0543
Case 4:18-cv-00245-P Document 180-1 Filed 05/02/20                    Page 15 of 24 PageID 2908



the firm prides itself in not only litigating cases, but in taking them to trial if necessary.

        5.      Now at 27 lawyers strong, with offices in Dallas and New Orleans, Burns Charest

has been appointed to leadership positions in the following class actions: In re German

Automotive Manufacturers Antitrust Litigation, No. 17-MD-2796 (N.D. Cal.) (lead counsel); In

re EpiPen (Epinephrine Injection, USP) Marketing, Sales Practices and Antitrust Litigation, No.

17-MD-2785 (D. Kan.) (co-lead counsel); In re Domestic Airlines Antitrust Litigation, No. 15-

MC-01404 (D.D.C.) (executive committee member; $60 million in partial settlements); In re

West Texas Intermediate Crude Oil Commodities and Antitrust Litigation, No. 11-CV-3600

(S.D.N.Y.) (co-lead counsel; $16.5 million settlement); In re Anadarko Oil and Gas Lease

Antitrust Litigation, No. CIV-16-0209-HE (W.D. Okla.) (co-lead counsel; $6.95 million

settlement); Kjessler v. Zaappaaz, Inc., et al., No. 18-CV-00430 (S.D. Tex.) (lead counsel);

Bhatia, et al., v. 3M Company, No. 16-CV-1304 (D. Minn.) and In re Vehicle Carriers Antitrust

Litigation, No. 13-CV-3306 (D.N.J.) (co-lead counsel).

        6.      Attached hereto as Exhibit A are true and correct copies of excerpts from the

Burns Charest website, including information about the firm, its antitrust and class action

practice, and my individual biography.

        I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

        Executed on April 30, 2020 at Dallas, Texas.




                                                            Motion for Class Cert App. 0544
Case 4:18-cv-00245-P Document 180-1 Filed 05/02/20    Page 16 of 24 PageID 2909



                                        Warren T. Burns, Texas Bar No. 24053119
                                        BURNS CHAREST LLP
                                        900 Jackson Street, Suite 500
                                        Dallas, TX 75202
                                        Telephone: (469) 904-4550
                                        Facsimile: (469) 444-5002
                                        wburns@burnscharest.com

                                        Attorneys for Plaintiff and Proposed Class




                                            Motion for Class Cert App. 0545
Case 4:18-cv-00245-P Document 180-1 Filed 05/02/20   Page 17 of 24 PageID 2910




                        EXHIBIT A




                                            Motion for Class Cert App. 0546
Case 4:18-cv-00245-P Document 180-1 Filed 05/02/20    Page 18 of 24 PageID 2911




                             Burns Charest LLP
                             Dallas
                             900 Jackson Street, Suite 500
                             Dallas | Texas | 75202
                             Tel: (469) 904-4550

                             New Orleans
                             365 Canal Street, Suite 1170
                             New Orleans | Louisiana | 70130
                             Tel: (504) 799-2845

                             Denver
                             5290 Denver Tech Center Parkway, Suite 150
                             Denver | Colorado | 70130
                             Tel: (720) 630-2092

                             www.burnscharest.com




                                             Motion for Class Cert App. 0547
Case 4:18-cv-00245-P Document 180-1 Filed 05/02/20   Page 19 of 24 PageID 2912

              About Us
              Burns Charest is a young firm with a dynamic and impressive
              pedigree. Our founders were partners and attorneys at some of
              the finest commercial litigation boutiques in the nation. In
              2015, we came together to build a new, aggressive platform to
              pursue our clients’ interests.
              We know that experience matters to clients and judges. And
              we have it. Our lawyers have actually tried a complex class
              action to verdict, served as co-lead counsel in multi-district
              litigation, secured a $106 million judgment in the first of the
              2008 mortgage meltdown cases to go to trial, obtained
              significant settlements in royalty-owner disputes, and regularly
              represented individuals and businesses in complex, bet-the-
              company cases.
              We currently serve as co-lead counsel in national antitrust and
              commodity class actions. We represent numerous royalty
              owners in disputes against oil and gas giants. We serve
              hundreds of individuals whose lives have been threatened by
              exposure to asbestos. And we are helping landowners clean up
              decades of environmental damage.
              We have a strong team. Our lawyers are some of the most
              experienced and talented of their generation, and we are happy
              to match our credentials against others.
              Our focus is on the future. We believe firmly that our nation’s
              legal system was designed to protect individuals and businesses
              from the wrongdoing of others and to assure a level playing
              field. As lawyers, we have an incredibly important role to play
              in making that system work for our clients. And we will not shy
              away from a fight to protect their interests.

              We are Burns Charest LLP.




                                            Motion for Class Cert App. 0548
Case 4:18-cv-00245-P Document 180-1 Filed 05/02/20   Page 20 of 24 PageID 2913

                               Why We Win
              We are trial lawyers. We are not litigators.

              What is the difference? From day one, we focus on how we are
              going to win your case at trial. We know from experience that
              success in the courtroom begins with a well-planned and
              efficient case strategy that focuses on what truly matters.

              Our focus is not on the billable hour. We prefer to work under
              fee agreements that reward success and efficiency. By fully
              aligning our clients’ interests with our own, we are able to
              focus on success.

              We work smartly. In each case we conduct discovery and
              motion practice in a way that advances our client’s goals. We
              identify key witnesses and documents, and then focus our
              efforts on how to tell our client’s story through targeted
              depositions and discovery.

              Many firms preach efficiency; we practice it. Our clients’
              interests are not best served by assigning multiple lawyers to
              perform the same task. That is not our style. We adhere to our
              Texas roots: One Riot, One Ranger.

              The best lawyers are not those who scream loudest. We do not
              advance our clients’ cases by engaging in meaningless disputes
              with our adversaries. That wastes time and money. But be
              assured, we know what’s important and we will not shy away
              from zealously advancing our clients’ interests.

              We engage our clients each step of the way as members of the
              team. They help shape strategy. They participate in every
              significant decision.

              We know how to communicate complex ideas to judges and
              juries. We use innovative techniques and technologies to
              advocate for our clients at trial, employing creative means to
              impart their story and serve their interests.


                    We are Burns Charest LLP.
                                            Motion for Class Cert App. 0549
Case 4:18-cv-00245-P Document 180-1 Filed 05/02/20                 Page 21 of 24 PageID 2914

 Corporations and special interest groups have spent millions of dollars in an effort to convince Americans
 that class actions are bad for business. Why? Because they know that class actions are the single most
 effective means of compensating Americans for corporate wrongdoing.
 At Burns Charest, we believe that class actions are often the only way to assure that victims of corporate
 greed and unlawful conduct are compensated for their damages. Class actions are an integral part of
 our system of civil justice. We firmly believe in this fundamental right and are willing to stake our own
 financial resources on our clients’ behalf.

 Antitrust
 Antitrust laws are essential to our nation’s economy. Without them, businesses would be free to
 conspire to charge American consumers higher prices. And monopolists would be able to squeeze
 competitors out of the market.

 Antitrust laws are so important that state and federal governments have empowered American
 consumers and businesses to bring legal claims to enforce these laws, and in some cases they may
 obtain three times their damages if successful. We gladly represent those who have been harmed and
 are seeking to enforce their rights.

 We have deep experience in representing classes and individuals in antitrust suits against some of the
 world’s largest corporations. We currently serve as co-lead counsel on behalf of a class of American
 car purchasers in the Vehicle Carrier Services Antitrust Litigation case that is pending in federal court
 in New Jersey. We are also co-lead counsel in the Crude Oil Commodity Futures Litigation, where we
 brought antitrust and Commodity Exchange Act claims against individual traders and companies on
 behalf of a nationwide class. Our lawyers have served as co-lead counsel in other national class action
 cases before forming Burns Charest. And we have obtained hundreds of millions of dollars for the
 classes we have represented.

 Consumer Class Actions
 Federal and state governments have also enacted laws to safeguard Americans’ privacy rights and to
 protect consumers and businesses from unfair practices. These laws often provide individuals and
 businesses a means to bring claims against defendants for unlawful actions.

 We have brought claims on behalf of American consumers and businesses in cases throughout the United
 States. Our consumer cases have involved federal and state privacy and consumer protection laws, as
 well as state statutes regulating trade practices.




                                                         Motion for Class Cert App. 0550
Case 4:18-cv-00245-P Document 180-1 Filed 05/02/20    Page 22 of 24 PageID 2915




                             Warren T. Burns
                              Burns Charest LLP
                              900 Jackson Street, Suite 500
                              Dallas | Texas | 75202
                              Direct: (469) 904-4551
                              Mobile: (214) 930-6645
                              wburns@burnscharest.com




                                              Motion for Class Cert App. 0551
Case 4:18-cv-00245-P Document 180-1 Filed 05/02/20                Page 23 of 24 PageID 2916


              You want a lawyer who understands your concerns and
              who will fight to achieve your goals. You want a lawyer
              who believes in our system and knows how to succeed
              in it. And most importantly you want a lawyer who is
              going to give you candid and meaningful advice. I am
              that lawyer.
               I focus my practice on high-stakes, multidistrict class action, mass tort, and commercial
               cases. I have litigated and tried cases involving price fixing, monopolization, breach of
               contract, intellectual property, business torts, consumer protection statutes, product
               liability, and personal injuries stemming from bad drugs and other products.

               I achieve results. In 2012, I helped lead a trial team that took the first mortgage-backed-
               securities related case to trial. In a landmark and game-changing trial, we secured a
               $106 million judgment on behalf of our client and obtained key pre-trial determinations
               that had a domino effect in related cases.

               Education and Background

               Where a man comes from is important. I think it can tell you a lot about their character
               and approach to litigation and trials.

               I am from a small town in Mississippi called Kosciusko. My extended family on both sides
               has lived there for six generations. My upbringing had a profound impact on me. I learned
               the value of community—the importance of joining in the lives of those around you and of
               making a difference in them. Every day, my background helps me relate to witnesses
               and juries in ways that benefit my clients.

               I spent my college years at Ole Miss. I played four years of rugby for the Ole Miss Rugby
               Football Club, starting each season as a second-row forward. I use the skills I learned on
               the rugby pitch everyday in litigation. In a fast moving match, you have to be prepared
               to play offense and defense intelligently. You have to capitalize quickly on your
               opponents’ mistakes. And you have to bring maximum pressure at the right moment to
               win. The same is true in litigation.

               After college, I moved to the District of Columbia to work in public relations and
               fundraising. I took a job as a junior fundraising staffer at the Basilica of the National
               Shrine of the Immaculate Conception, the largest Catholic church in the Americas. Within
               a year, I was promoted to serve as the Communications Director at the Basilica.

               I next moved to the Lt. Joseph P. Kennedy, Jr. Institute, a non-profit organization
               dedicated to assisting people with developmental disabilities in their efforts to live full
               and complete lives. There, I served as the Director of Development and Public Relations.

               Later, I moved to Asheville, North Carolina, to assume the role of Development Director
               at Riverlink, a regional non-profit organization. At Riverlink, our focus was on restoration
               of the French Broad River and developing the economy along its banks.

               I left Riverlink to attend Tulane Law School. In 2004, I graduated summa cum laude and
               Order of the Coif, and received the John Minor Wisdom Award, Tulane’s highest prize for
               graduating law students. I also served as Editor in Chief of the Tulane Law Review.

               After law school, I clerked for the Hon. Paul J. Kelly, Jr. on the U.S. Court of Appeals for
               the Tenth Circuit.




                                                       Motion for Class Cert App. 0552                        2
               In 2015 and 2016, I was named to the Top 100 National Trial Lawyers.
       Case 4:18-cv-00245-P Document 180-1 Filed 05/02/20                  Page 24 of 24 PageID 2917
Honors and Professional Involvement

I was elected in 2016 to the American Law Institute.
The American Law Institute is the leading independent
organization in the United States producing scholarly
work to clarify, modernize, and improve the law.
                                                                    “I have spent my career
Since 2015, I have been named each year to the Top 100
National Trial Lawyers.
                                                                   defending consumers and
                                                                  businesses from corporate
Every year since 2014, I have been named to the
International Who’s Who of Competition Lawyers. And                 greed and wrongdoing. I
from 2011-2015, I was named a Texas Rising Star in
Business Litigation.                                                will be your champion.”
I am an active member of the Dallas Bar Association and
the American Bar Association.
                                                                                         - Warren T. Burns
I am also a member of the American Association for
Justice and the Texas Trial Lawyers Association. And I
am a Fellow in the Southern Trial Lawyers Association.

I sit on the Board of Advisory Editors of the Tulane Law
Review, a national board comprised of distinguished
alumni.

Representative Cases

German Automotive Manufacturers                             Vehicle Carriers
I am lead counsel for a class of American automobile        I am co-lead counsel for a class of millions of
dealerships who are suing every major German                automobile purchasers who paid inflated shipping
automobile manufacturer over a 20-year price fixing         charges for their foreign-made automobiles. This case
conspiracy. The case is proceeding in the Northern          is currently pending before the Federal Maritime
District of California.                                     Commission.

Talcum Powder                                               EpiPens
I represent hundreds of women in one of the most            I represent tens of thousands of American consumers
important public health cases being litigated today.        and businesses in a multidistrict class action designed
Despite numerous studies demonstrating a link between       to recoup the overpayments my clients paid for the
talcum powder usage and ovarian cancer, Johnson &           life-saving EpiPen device. I have been appointed co-
Johnson failed to warn my clients and millions of other     lead counsel for the national class.
American women. My clients have since developed
cancer and seek damages for their exposure. I sit on        Oil & Gas Price Fixing
the executive committee in the national multi-district      I represent hundreds of Oklahoma property owners
litigation.                                                 who entered into oil and gas leases with two of the
                                                            nation’s largest gas companies. Unbeknownst to my
Airline Price Fixing                                        clients, those same companies had agreed to fix the
I serve on the executive committee in In re Domestic        prices they were offering on gas leases and allocate
Airlines Antitrust Litigation now pending in the District   the market between them. I have been appointed co-
of Columbia. I represent millions of Americans who          lead counsel for the class.
overpaid for airline tickets after the nation’s largest
carriers entered into an illegal conspiracy to fix prices   Dental Crowns
and limit airline capacity.                                 I represent thousands of American dentists who
                                                            purchased faulty material from one of the nation’s
Auto Parts Price Fixing                                     largest dental manufacturers. The dentists used the
I previously served as co-lead counsel in In re             materials to create dental crowns, which failed at
Automotive Parts Antitrust Litigation (2011-present) in     unprecedented rates. My clients are suing to recoup
the Eastern District of Michigan. I personally negotiated   the damages they incurred to replace those crowns. I
settlements exceeding $200 million with foreign             have been appointed co-lead counsel for the class.
defendants while successfully organizing and managing
this complex case.

                                                                Motion for Class Cert App. 0553                       3
